El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En el testamento abierto otorgado por doña Ceferina Apa-ricio Pías por el cual instituyó como único heredero suyo a su esposo Juan Bardeguez Gruibbs, el notario hace constar lo siguiente:
“En tal forma la otorgante doña Ceferina Aparicio Pías expresa su voluntad a presencia de los testigos presentes y vecinos, mayores de edad que conozco personalmente que ven y entienden a la testa-dora que manifiesta conocerlos personalmente y que convienen con-migo el notario en el juicio favorable que nos merece su capacidad legal para este acto y son: '* * *
*215“ * * * de haberse cumplido todos los requisitos prevenidos en la sección correspondiente del Código Civil y de todo lo demás que aquí se consigna, yo el notario doy fe * *
El Registrador de la Propiedad de G-uayama se negó a inscribir dicho testamento “porque del mismo no consta quo los testigos instrumentales conocían a la testadora, formali-dad necesaria para dar validez al mencionado instrumento; y por la razón ulterior de no haberse acreditado el falleci-miento de dicha testadora.
Contra esa negativa de inscripción interpuso el heredero instituido el presente recurso gubernativo.
Al resolver recientemente, el 24 de febrero último, el caso de Chiqués v. El Registrador de Caguas, (pág. 91) con res-pecto a la inscripción de un testamento dijimos que el tercer motivo de inscripción era demasiado general y que el regis-trador debió expresar concretamente cuáles eran las formali-dades de la ley que habían dejado de cumplirse porque enton-ces hubiéramos estado en condiciones de decidir si dicha falta de cumplimiento era de tal naturaleza que convertía el testa-mento en una mera nulidad y si podía prescindirse de ella por la voluntad de las partes interesadas, en cuyo caso el registrador carecía de facultad para rehusar la inscripción.
Aunque en el caso presente el registrador expresó que el defecto consiste en que no consta en el testamento que los testigos conocían a la testadora, requisito que debe concurrir en por lo menos dos de los testigos de acuerdo con el artículo 693 del Código Civil en relación con el 695 que declara nulo el testamento en cuyo otorgamiento no se hayan observado las formalidades respectivamente establecidas en el cap. 1, tít. 3º. del libro 3°., sin embargo esa falta en los testamentos no es de tal naturaleza que necesariamente lo convierta en una mera nulidad a priori porque pierde su virtualidad si los interesados aceptan eh testamento y convienen en respe-tarlo cual si le adornaran todos los requisitos legales; por-que es sólo a los interesados a quienes incumbe suscitar cues-tiones acerca de su validez por tal motivo y porque si bien *216el notario debe, en el cumplimiento estricto de sn deber, con-signar en el testamento quiénes de los testigos instrumentales conocen- al testador, tal omisión puede entenderse suplida por la constancia del notario, en términos generales, de dar fe de haber llenado todas las formalidades legales, entre las cuales se halla la de que dos de los testigos conozcan a la testadora, por cuyas razones el registrador no debió neg’ar la inscripción por ese fundamento. Resoluciones de la Direc-ción de los Registros de España de 26 de mayo de 1899; 26 de septiembre de 1904 y 30 de junio de 1915.
El otro motivo de la negativa lo encontramos justificado, porque siendo la muerte la que determina la transmisión de bienes al heredero hay que justificar tal hecho en el registro para que pueda inscribirse el testamento. Si el registrador hubiera pedido a la parte que le justificase ese hecho segu-ramente no hubiera tenido que consignar en su nota ese mo-tivo de negativa.
La nota recurrida debe ser revocada en cuanto al primer motivo en que se funda y confirmarse por el segundo.

Revocada la nota recurrida en cuanto al primer motivo, y confirmada en cuanto al se-gundo.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.